[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Genta Family Partnership, was the owner of property located at 177-181 Hillside Avenue in Milford, Connecticut on October 1, 1991. After reducing the value of the property in 1992, the assessor of the City of Milford valued the subject property as follows:
100% Market Value   $346,300.00
70%  Assessed Value $242,410.00
The plaintiff was aggrieved by the decision of the Board of Tax Review and appealed its decision to this court pursuant to General statutes Section 12-117a. At trial, Marc Nadeau, the plaintiff's expert witness, testified to the fair market value of the property as of October 1, 1991 as follows:
100% Market Value   $275,000.00
70%  Assessed Value $192,500.00
The difference between the city's 100% value and the plaintiff's 100% value is $71,300.00, and the difference between the 70% values is $49,910.00.
Both appraisers for the plaintiff and defendant utilized the sales comparison approach analyzing the sales approach of all parties. It appears that this parcel is not over assessed. The Board of Tax Review made a reduction of $22,680.00 by their review. This parcel has considerable area of approximately 9,340 square feet. The dwelling located thereon is in good condition with the capacity of 3,000 square feet. The only detriment to the property is that the neighboring property consists of a parking lot and a multi-family dwelling.
Therefore, the court reduces the gross assessment value by $5,000.00 resulting in a net reduction of taxes to $341,300.00. A 70 percent net reduction of taxes is $238,910.00. Costs and interest may enter from the date of assessment of October 1, 1991. The city may use its discretion in reducing future taxes for payment. CT Page 14247
Philip E. Mancini, Jr. State Trial Referee